DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    243
    1011
    media_image1.png
    Greyscale
(filing receipt dated 8/20/2020). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10252981 (‘981, of record in the IDS filed on 8/13/2020, see ref A48). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘981 is a species of the instantly claimed process, which includes the instantly claimed process step (see step a) in addition to multiple other subsequent reaction steps (b-h). See MPEP 2131.02.  With further respect to instant claims 2 and 3, see claims 2 and 3 of ‘981.
    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedfeld (“Bis(phosphine)cobalt Dialkyl Complexes for Directed Catalytic Alkene Hydrogenation” J. Am. Chem. Soc., 2014, 136, p. 13178-13181, including Supporting Information p. S1-S21, of record in the IDS filed on 8/13/2020 (see NPL reference C68), a copy of which is present in the parent app. no. 15/746853 (accompanying PTO-892 dated 10/29/2018)).

Friedfeld teaches cobalt catalyzed complexes for directed catalytic alkene hydrogenation (see whole document).  With particular regard to claims 1 and 2, Friedfeld teaches the following reaction (see p. S8-S9):

    PNG
    media_image2.png
    138
    509
    media_image2.png
    Greyscale
, wherein the compound of instant formula (1) (methyl acrylate) is reacted with a compound of instant formula (2) (isoprene) to produce the compound of instant formula (3) (methyl 4-methylcyclohex-3-enecarboxylate) in the presence of AlCl3 (aluminum trichloride, a Lewis acid catalyst) and a solvent (diethyl ether, Et2O).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (“Preparation, Reactivity, and X-ray Structure of a Cationic Alkoxyzirconocene Complex”, Organometallics, 1991, 10, p. 2092-2094, of record in the IDS filed on 8/13/2020 (see NPL reference C69), a copy of which can be found accompanying the PTO-892 dated 1/23/2020 in parent app. no. 16/258802).

Collins teaches cationic alkoxyzirconocene complexes and uses thereof (see whole document).  With respect to claims 1 and 3, Collins teaches the following reaction (see reaction at the top of col. 2 of p. 2094 and discussion thereof in col. 1-2 of p. 2094):

    PNG
    media_image3.png
    216
    459
    media_image3.png
    Greyscale
, wherein the compound of instant formula (1) (methyl acrylate) is reacted with a compound of instant formula (2) (isoprene) to produce the compound of instant formula (3) (methyl 4-methylcyclohex-3-enecarboxylate) in the presence of a zirconium Lewis acid catalyst of formula 2 (see structure in col. 1 of p. 2093 and discussion in last paragraph of first col. of p. 2094-end of document) and DCM (dichloromethane/methylene chloride/CH2Cl2) as a solvent.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund (“Zeolite and Lewis Acid Catalysis in Diels-Alder Reactions of Isoprene”, Acta Chemica Scandinavica, 1993, 47, p. 581-591).
	Eklund teaches zeolite and Lewis acid catalysis in Diels-Alder reactions of isoprene (see whole document).  With particular regard to claims 1-3, Eklund teaches 3) and dichloromethane (DCM) as a solvent.  See Table at the bottom of p. 583 and “Lewis acids” and “Screening of the performance of the selected catalysts” sections on p. 583-584, including any figures, schemes, tables referenced therein.  The Table at the bottom of p. 583 appears to be a continuation of Table 2 (see first part at the bottom of p. 582) and though the dienophiles are not explicitly labeled in the section at the bottom of p. 583, there are seven dienophiles that were tested (1a-1g; see fig. 1 on p. 582) and based on the discussion sections above and the layout of the top of Table 2 on p. 582, it is presumed that the third row in the Table at the bottom of p. 583 corresponds to the reaction between isoprene (the compound of instant formula (2)) and methyl propenoate (1c) (the compound of instant formula (1)), which was carried out in the presence of AlCl3 (second column) in DCM to produce a 4/95 regioisomeric ratio of isomer 3c/4c (see scheme 1 on p. 581 and layout of Table 2 on p. 582, wherein compound 4c corresponds to the compound of instant formula (3)).  Also see general procedure for screening of Lewis acids in the last paragraph of the second col. of p. 589 to the second paragraph of the first col. of p. 590. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY C BONAPARTE/Primary Examiner, Art Unit 1622